Citation Nr: 0107363	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for right ankle 
traumatic arthritis.

4.  Entitlement to service connection for residuals of a left 
middle finger shell fragment wound.

5.  Entitlement to service connection for headaches, claimed 
as a residual of a shell fragment wound of the head.

6.  Entitlement to an increased evaluation for a right upper 
quadrant fragment wound with liver laceration and retained 
foreign body, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for degenerative 
disc disease with occasional right leg paresthesias, 
currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable evaluation for an abdominal 
scar, status post laparotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968, and from January 1975 to June 1977, including duty in 
the Republic of Vietnam.  He was twice awarded the Purple 
Heart for wounds sustained in combat.

This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

At the time of the veteran's hearing before the Board in 
August 2000, the veteran personally withdrew the following 
issues from appeal: Entitlement to service connection for 
residuals of shell fragment wounds of the thoracic spine, 
diaphragm, lung, right kidney and stomach; entitlement to 
service connection for traumatic arthritis of the left ankle, 
and entitlement to service connection for residuals of a 
right side rib fracture.  Inasmuch as the hearing transcript 
constitutes a writing, as required by 38 C.F.R. § 20.204(b) 
(2000), the Board finds that the withdrawal complies with its 
rules of practice and the veteran's appeal on those issues is 
dismissed.  Id.; see also 38 U.S.C.A. § 7105(b)(2), (d)(3) 
(West 1991 & Supp. 2000).

The issues of service connection for headaches, claimed as a 
residual of a shell fragment wound of the head and 
entitlement to an increased evaluations for a right upper 
quadrant fragment wound with liver laceration and retained 
foreign body, for degenerative disc disease with occasional 
right leg paresthesias and for an abdominal scar, status post 
laparotomy will be addressed in the REMAND portion of this 
decision.

Also at the hearing before the Board, the veteran raised the 
issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability.  
This matter has not been prepared for appellate review and it 
is referred to the RO for all necessary development and 
adjudication.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
service in Vietnam.

2.  The veteran has tinnitus that is related to noise trauma 
he was exposed to during his active service.

3.  The veteran has right ear hearing loss that is related to 
noise trauma he was exposed to during his active service.

4.  The veteran does not currently have a left ear hearing 
loss disability as defined by the VA.  

5.  The veteran has traumatic arthritis of the right ankle 
that is related to in-service combat-related injuries.

6.  The veteran has a scar and pain in the left middle finger 
that is the result of an in-service shell fragment wound.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3. 
102, 3.303 (2000).

2.  Right ear hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303 (2000).

3.  Left ear hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).

4.  Traumatic arthritis of the right ankle was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3. 102, 3.303 (2000).

5.  Residuals of a left middle finger shell fragment wound 
were incurred during active service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3. 102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

The veteran has multiple claims for service connection, and 
for increases in the evaluations of previously service-
connected disabilities, which are related to wounds he 
sustained during his approximately 30 months a U.S. Marine 
Corps tank crewman in Vietnam.  VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991 & Supp 2000).  To establish 
service connection for a claimed disability, the evidence of 
record must demonstrate that "a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein."  See 38 C.F.R. § 3.303(a) (2000).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Before addressing these issues, the Board notes that on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claims in light of the 
new legislation, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required to 
substantiate the claim, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's Statement and Supplemental Statements of 
the Case clarified what evidence would be required to 
establish service connection and entitlement to a higher 
ratings for the service connected disabilities.  The veteran 
and his representative responded to the RO's communications 
with additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet.App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  With respect to the 
issues finally adjudicated by the Board in this decision, 
that obligation was satisfied by VA compensation examinations 
performed in November 1996 and May 2000, which are described 
below.  The Board is satisfied that all facts relevant to 
those issues have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record.

Service medical and personnel records show that he was 
clearly engaged in combat with the enemy on a routine basis, 
and document a shell fragment wound of the middle finger of 
the left hand in April 1967, and shrapnel wounds to the right 
flank, causing laceration of the liver and requiring a 
laparotomy to suture the liver wound, in August 1967.  They 
also document a head injury, resulting in a one-inch 
laceration requiring closure with sutures, in June 1966.  The 
veteran has testified that this was the result of a grenade 
fragment wound.

Additionally, the veteran has testified and provided written 
statements to the effect that he was injured during the 
course of Operation Allen Brook in summer 1968, after his 
tank struck a mine and was disabled.  He reports that he 
severely sprained both ankles after jumping down from his 
tank and landing on uneven ground while attempting to detach 
his disabled tank from its tow during an ambush.  The 
veteran's former platoon sergeant, now a retired Marine Corps 
warrant officer, has provided a statement confirming the 
veteran's report, and further expressing his opinion that the 
force of the mine explosion on the deck of the tank may have 
injured the veteran's feet prior to his jump to the ground.  
The Board finds this statement to be credible and accepts it 
as proof of the occurrence of the events discussed therein, 
noting also that the veteran's own report of his combat-
related injuries must be accepted as conclusive, absent clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154(b).

Relevant post-service medical records in the file date to 
late 1996.  VA examinations of the veteran's ear and hearing 
were conducted in November 1996 and May 2000.  During the 
November 1996 examination pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
50
LEFT
25
25
20
15
15

Average right ear threshold was 29 decibels and average left 
ear threshold was 19.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
in the left ear.  Tinnitus was present bilaterally.  No 
opinion as to the etiology of any condition was offered.

On the authorized audiological evaluation in May 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
60
LEFT
25
30
15
15
5

Average right ear threshold was 35 decibels and average left 
ear threshold was 16.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.  The veteran reported constant 
bilateral tinnitus with vertigo.  

Additionally, the veteran was examined for hearing-related 
conditions by a private physician in June 2000.  That 
examiner reported bilateral sensorineural hearing loss and 
tinnitus, related to acoustic trauma, but did not provide 
pure tone threshold measurements to quantify the degree of 
loss.

Tinnitus and Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will only be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.  Under these standards, considering the 
competent medical evidence of record, the veteran's right ear 
demonstrates hearing disability, but the veteran's left ear 
does not.  Tinnitus is clearly present, bilaterally, and all 
hearing-related conditions have been associated with in-
service acoustic trauma.  Accordingly, service connection for 
tinnitus and right ear hearing loss is granted, but service 
connection for left ear hearing loss is denied because there 
is no evidence of such a disability as defined by the VA.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Right Ankle Traumatic Arthritis

As noted above, there is ample credible evidence for the 
Board to conclude that the veteran injured both ankles during 
combat operations in Vietnam in summer 1968.  Furthermore, X-
rays taken as part of a VA orthopedic examination conducted 
at the Kansas City VA Medical Center (VAMC) in November 1996 
show "degenerative" joint disease of the right ankle, which 
the examiner clearly attributes ("at least as likely as 
not") to the in-service injuries.  Service connection for 
right ankle traumatic arthritis is therefore established.  
Id. 

Left Middle Finger Shell Fragment Wound Residuals

Again, there is credible service department evidence that the 
veteran was wounded in the left middle finger by a grenade 
fragment in April 1967.  X-rays taken during the November 
1996 VA examination show the finger bones to be "grossly 
intact."  A laceration scar was noted on the dorsum of the 
middle finger just proximal to the PIP joint.  During the 
examination, the veteran denied any problem with the finger.  
However, at his hearing before the Board in August 2000, he 
reported occasional pain in the finger, principally "when 
the weather's changing."  With discernible residuals of the 
wound and a clear nexus to service, service connection is 
granted for residuals of a left middle finger shell fragment 
wound.  Id.


ORDER

Service connection for tinnitus is granted.  

Service connection for right ear hearing loss is granted. 

Service connection for left ear hearing loss is denied.

Service connection for traumatic arthritis of the right ankle 
is granted. 

Service connection for residuals of a left middle finger 
shell fragment wound is granted.



REMAND

Evaluation of Right Side Shell Fragment Wound Residuals, 
Degenerative Disc Disease with Paresthesias and an Abdominal 
Scar.

The veteran has claimed entitlement to higher initial 
evaluations for residuals of a right side (flank) shell 
fragment wound, degenerative disc disease and abdominal scars 
secondary to a laparotomy performed to explore and repair 
internal wounds.  Disability ratings are determined by 
applying the criteria set forth in VA's Schedule for Rating 
Disabilities to the clinical or other evidence which 
characterizes the condition.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The most recent VA examinations which review the veteran's 
service-connected disabilities were performed in November 
1996, shortly after his original claim for compensation was 
filed.  The VA has a duty to assist veterans in the 
development of facts pertinent to their claim.  See VCAA; see 
also 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

After reviewing the 1996 examinations, the Board concludes 
that they are not sufficiently "contemporaneous" to permit 
evaluation of the veteran's degree of disability over the 
period of time encompassed by his appeal, and do not contain 
adequate comment on the degree of severity of the injuries 
(both initially and in their residual manifestations) to 
permit rating under the criteria established in 38 C.F.R. 
§ 4.56.  This deficiency is further complicated by the 
absence of any initial treatment and operative reports 
pertaining to his right flank wound. 

The Board's review of service medical records suggests that 
they may be incomplete.  Pages 3, 5 and 7 of the Sick Call 
Treatment Record (NAVMED 10) from the veteran's first period 
of service appear to be missing, along with any initial or 
operative treatment records related to his right flank 
shrapnel wound (only the hospitalization narrative summary 
from the U.S. Naval Hospital Oakland is of record).  The 
veteran's medical records were provided to VA on microfiche.  
However, it is unclear whether these were his complete 
service medical records, or records which were presented to a 
U.S. Navy Medical Board determining the veteran's fitness for 
service during his second enlistment.  Additionally, a fiche 
page pertaining to a different veteran was included in the 
appellant's envelope, suggesting that their records may have 
been mixed when handled either at the RO or at the National 
Personnel Record Center (NPRC).


Service Connection for Headaches

The veteran has consistently reported headaches, which he has 
claimed as a residual of a head injury which occurred in June 
1966.  The veteran reports that this injury was the result of 
a grenade explosion.  Although there is no indication in the 
service medical record of the cause of the injury, the 
veteran's personnel record indicates that he was repeatedly 
involved in combat operations during this time frame, and the 
veteran's statement is not inconsistent with this history.  
Accordingly, it is accepted as proof of occurrence of the 
wound.  See 38 U.S.C.A. § 1154(b).  

Notwithstanding this history, there is no medical evidence in 
the claims file which associates the veteran's headaches with 
his head wound.  Acceptance of the veteran's report under 
38 U.S.C.A. § 1154(b), does not change the long-established 
rule that lay testimony is not competent to prove a matter 
requiring medical expertise, i.e., the etiology of the 
veteran's headaches.  See, e.g., Libertine v. Brown, 9 
Vet.App. 521, 524-25 (196), appeal dismissed for lack of 
jurisdiction, 132 F.3d 50 (Fed. Cir. 1997) (table); Turpen v. 
Gober, 10 Vet.App. 536, 539 (1997) (holding that, absent 
medical nexus evidence, there was "no reasonable possibility 
that consideration of § 1154(b) by the Board could change the 
outcome of the case on the merits").

However, at the veteran's VA audiological examination in 
November 1996, he reported that headaches were caused by 
tinnitus, which has been service-connected by virtue of this 
decision.  In his May 2000 VA audiological examination, the 
veteran did not mention headaches, but did report vertigo.  
The examiner recommended that an ENT or neurological 
examination be performed to rule out possible 7th nerve 
pathology, but there is no indication this has been done.  
When an examiner suggests that a review of the records and 
additional diagnostic tests would assist in clarifying a 
diagnosis or level of disability, the duty to assist includes 
arranging for such tests and obtaining pertinent outstanding 
records so that the evaluation of the claimed disability will 
be a fully informed one.  See Green, 1 Vet.App. at 123-124.

As noted, the VCAA continues and expands VA's duty to obtain 
a medical examination or opinion when such an examination is 
necessary to make a decision on the claim.  See Act, sec. 
3(a) (to be codified at 38 U.S.C. § 5103A(d)).  As discussed 
above, the Board has reviewed the medical evidence of record 
and concludes that it is insufficient to determine the degree 
of disability associated with the veteran's previously 
service-connected conditions on appeal, and whether or not 
there is any nexus between the veteran's current headaches 
and his active military service.  The Board therefore finds 
that further medical examinations or opinions are necessary 
to obtain evidence to permit an informed decision on all 
appealed issues relating to the proper evaluation of a 
service-connected condition, and to determine the likely 
etiology of the veteran's headaches.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should make further attempts to 
secure all of the veteran's service 
medical records through official channels.  
In this regard, the Board notes the VCAA's 
requirement that VA must continue its 
efforts to obtain federal records unless 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain them would be futile.

3.  The veteran should be afforded an 
examination to ascertain the nature, 
severity, and etiology of any headache 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
further requested to review all pertinent 
records associated with the claims file, 
particularly service medical records, and 
based on this review and the examination 
findings offer comments and an opinion as 
to whether any currently diagnosed 
headache disorder is causally or 
etiologically related to the head injury 
the veteran sustained during service or 
to a service connected disability.  The 
complete rationale for any opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  The RO should schedule the veteran 
for appropriate examinations to determine 
the nature and extent of any disability 
related to residuals of his right side 
flank shell fragment wound, his 
degenerative disc disease with 
paresthesias, and abdominal scars status-
post laparotomy.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner(s) should 
identify and describe any functional 
impairment attributable to all of these 
disabilities, and should particularly 
note any loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of 
coordination or uncertainty of movement 
related to the shell fragment wound.  The 
complete rationale for any opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 



